The writ of certiorari allowed the City of Atlantic City to review the assessment placed upon the property of the Lafayette Atlantic Hotel Company, which property is located on South North Carolina Avenue in Atlantic City, presents a pure question of fact, and there is presented no principle of law or violation of the statute for the consideration of the court. This court does not disturb the judgment of the State Board of Tax Appeals on questions of fact unless the evidence is persuasive that the board erred in its determination. Tennant v. Jersey City,122 N.J.L. 174; affirmed, 123 Id. 200; Skouras Theatres Corp.
v. State Board of Tax Appeals, 123 Id. 52.
The property in question consists of a brick hotel building, erected about 1925, which has, for one reason or another, been permitted to fall into disrepair, to the extent that the outer walls are porous and the moisture has leaked through so that a considerable amount of renovation and re-plastering is necessary. It was testified that some $20,000 would be needed to put the property in a reasonable condition of repair.
The valuations, testified to by the experts produced on *Page 279 
behalf of the prosecutor and the defendants, ranged from $218,875 to $100,000. In arriving at its assessment of $139,900, the State Board properly took into consideration that at the market price of the outstanding bonds, the property could be purchased at a price of somewhere between $35,000 and $50,000; that the owners carried but $32,000 of insurance on the building and that the earnings, before payment of interest on the bonded indebtedness, have decreased from $9,613.44 in 1937 to a loss of $3,001.71 in 1939. While no one of these criteria is dispositive, nevertheless each is evidential as to value. The evidence is not so persuasive as to lead this court to change the assessments fixed by the State Board of Tax Appeals. The writ of certiorari is dismissed, without costs.